NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                    DEC 15 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: SHMUEL ERDE,                                 No. 19-60063

                   Debtor.                          BAP No. 19-1023

------------------------------
                                                    MEMORANDUM*
SHMUEL ERDE,

                   Appellant,

  v.

THEODOR NICKOLAS BODNAR; et al.,

                   Appellees.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                    Spraker, Taylor, and Lafferty, Bankruptcy Judges

                                 Submitted December 2, 2020**

Before:        WALLACE, CLIFTON, and BRESS, Circuit Judges.

       Chapter 11 debtor Shmuel Erde appeals pro se from the Bankruptcy



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s order

denying his motion brought under Federal Rule of Civil Procedure 60(b)(4). We

have jurisdiction under 28 U.S.C. § 158(d). We review de novo the bankruptcy

court’s conclusions of law and for clear error its findings of fact. Decker v.

Tramiel (In re JTS Corp.), 617 F.3d 1102, 1109 (9th Cir. 2010). We affirm.

      The bankruptcy court properly denied Erde’s Rule 60(b)(4) motion because

the issues set forth in the motion were actually litigated and decided in prior

actions among the parties that resulted in final adjudication on the merits, or could

have been raised in the prior actions. See Fed. R. Bankr. P. 9024 (making Rule 60

applicable to bankruptcy cases); Howard v. City of Coos Bay, 871 F.3d 1032,

1040-42 (9th Cir. 2017) (requirements for issue preclusion under federal law);

Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713-14 (9th Cir. 2001)

(requirements for claim preclusion under federal law); see also Reyn’s Pasta Bella,

LLC v. Visa USA, Inc., 442 F.3d 741, 745 (9th Cir. 2006) (standard of review for

application of issue preclusion and claim preclusion).

      We reject as without merit Erde’s contention that the BAP erred by denying

his request for publication.

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                       19-60063